DETAILED ACTION
The Amendment to the Title and the Amendment to the Specification filed 2/18/21 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Thomas Kelton (Reg. No. 54,214) on 3/24/21.

The application has been amended as follows:

Rewrite claim 15 as follows:
“15.	A computing device comprising: 
a memory containing machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of exchanging data across different cloud service providers; and
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to:

create a port of the first VLAN on a physical interface of a storage cluster of a first tenant, wherein the physical interface is connected to a trunk port of a switch associated with the storage cluster; and 
route the IP message to the second cloud service provider using a first virtual routing table (VRT) associated with the first VLAN and the first tenant in the first VLAN, wherein the first cloud service provider and the second cloud service provider are identified as neighbors in the first VRT, wherein the header included in the IP message from the first cloud service provider includes an identifier for the first VLAN.”.

Allowable Subject Matter
Claims 1-4, 7-11, 14-18 and 21-26 are allowed; renumbered 1-20.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a method comprising: creating a port of a first VLAN on a physical interface of a storage cluster of a first tenant, wherein the physical interface is connected to a trunk port of a switch associated with the storage device, wherein the header included in the IP message from the first cloud service provider includes a field with an identifier for the first VLAN” in light of other features as recited in independent claim 1 and similarly recited in independent claims 8 and 15. Dependent claims 2-4, 7, 9-11, 14, 16-18 and 21-26 are allowed at least by virtue of their dependencies from the independent claims.

“Richard et al.” (US 9,306,949) (Hereinafter Richard) discloses a cloud service provider configure to host private clouds of entities and to enable communication paths between isolated private clouds using a routing table.
Richard does not explicitly disclose a method comprising: creating a port of a first VLAN on a physical interface of a storage cluster of a first tenant, wherein the physical interface is connected to a trunk port of a switch associated with the storage device, wherein the header included in the IP message from the first cloud service provider includes a field with an identifier for the first VLAN.

“Dennison” (US PGPUB 2008/0219268) discloses computing communications paths and reprograming hardware endpoints along the computed communications paths to adapt the communications paths according to changes in the attributes of defined services to ensure implementation of the services.
Dennison does not explicitly disclose a method comprising: creating a port of a first VLAN on a physical interface of a storage cluster of a first tenant, wherein the physical interface is connected to a trunk port of a switch associated with the storage device, wherein the header included in the IP message from the first cloud service provider includes a field with an identifier for the first VLAN.

“Copeland” (US PGPUB 2015/0092772) discloses methods and systems for enabling multiple cloud-based information providers to connect to a virtual private network (VPN) and to enable devices connected to the VPN to access the cloud-based information providers.
Copeland does not explicitly disclose a method comprising: creating a port of a first VLAN on a physical interface of a storage cluster of a first tenant, wherein the physical interface is connected to a trunk port of a switch associated with the storage device, wherein the header included in the IP message from the first cloud service provider includes a field with an identifier for the first VLAN.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Examiner, Art Unit 2447
March 25, 2021